EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In paragraph 0001 of the specification, in line 2, after “filed March 2, 2020” insert -- now U.S. Patent No. 10,996,148,--

In paragraph 0001 of the specification, in line 3, after “filed March 4, 2019” insert -- now U.S. Patent No. 10,578,524,--

In paragraph 0001 of the specification, in line 4, after “filed March 5, 2018,” insert -- now U.S. Patent No. 10,222,306,--

In paragraph 0001 of the specification, in line 5, after “filed February 13, 2017,” insert -- now U.S. Patent No. 9,909,961,--


Terminal Disclaimer
The terminal disclaimer filed on 12/10/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claim 1 and dependent claims 2-3, the prior art of record does not disclose “applying a biological specimen to the coated surface of the analytic substrate with water between the biological specimen and the analytic substrate to produce a hydrolytic area between the biological specimen and the analytic substrate wherein in situ hydrolysis of the coating is initiated by the water between the biological specimen and the analytic substrate to cause the biological specimen to bind to the analytic substrate” in the context of the other limitations of claim 1.  
As to claim 4 and dependent claims 5-6, the prior art of record does not disclose “applying a biological specimen to the coated surface of the analytic substrate with water associated with the biological specimen between at least a portion of the biological specimen and the analytic substrate to produce a hydrolytic area between the biological specimen and the analytic substrate wherein in situ hydrolysis of the coating is initiated by the water between the biological specimen and the analytic substrate to cause the biological specimen to bind to the analytic substrate” in the context of the other limitations of claim 4.
As to claim 7 and dependent claims 8-9, the prior art of record does not disclose “applying a biological specimen to the coated surface of the analytic substrate with water on, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK